Citation Nr: 0423962	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel







INTRODUCTION

The veteran had active military service from April 1973 to 
April 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
a cervical spine disorder.  


FINDING OF FACT

A cervical spine disorder was not present during service, nor 
was arthritis of the cervical spine demonstrated within the 
first post-service year; the current cervical spine disorder 
is not attributable to service.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service department treatment entries of January 1974 indicate 
the veteran sustained a laceration of the forehead after 
running into a hatch.  He was briefly unconscious, about 2 to 
3 seconds.  Cranial nerves, motor function and deep tendon 
reflexes were normal to clinical inspection.  A skull x-ray 
was negative.  The assessment was that he had not sustained a 
concussion.  No reference was made to complaints or findings 
involving the neck or cervical spine.  On an examination in 
April 1975 for service separation, the neck and spine were 
evaluated as normal.  

An original claim of service connection for a cervical spine 
disorder was received in August 1997.  The veteran stated 
that he fell and hit his head around June 1974 and developed 
degenerative disc disease, numbness of the left shoulder, and 
stiffness, pain and tingling from the neck down the shoulder 
into the arm.  In a subsequent statement in support of his 
claim, he provided additional details about the in-service 
head injury.  He said that he was on his way to a fire 
station, as a fire alarm was sounding, when he tripped and 
caught the heel of his boot on the bottom of a hatch.  He 
said he started bleeding, was unconscious, and was helped to 
his feet by a shipmate.  

VA medical records, dated from 1997 to 2003, concern the 
veteran's treatment for chronic pain due to degenerative 
changes of his cervical spine.  Diagnostic evaluations of the 
cervical spine showed degenerative disc disease, degenerative 
joint disease, and a herniated nucleus pulposus at C4-5.  
Also noted were cervical spine stenosis and radiculopathy.

Also on file are other medical records, dated from August to 
December 1997, from David A. Lenrow, M.D.  They show the 
veteran complained of neck pain, with radiation to the 
shoulders, as well as to the left arm and elbow.  The 
diagnoses included spondylosis of the cervical spine and a 
cervical sprain/strain.  In December 1997, the assessment was 
that the veteran had experienced an exacerbation of neck pain 
that was clearly related to job his duties at a VA hospital.  

A VA neurologic examination was performed in December 1997.  
The examiner stated that the veteran's medical records were 
not available.  The veteran complained of pain in the right 
neck, with radiation of pain down into the left shoulder, arm 
and fingers.  The neck pain reportedly began while he was 
working, in June 1997, while doing some pushing and 
unloading.  The diagnostic impressions included partial C6, 
C7 radiculopathy.  The examiner noted that the veteran was in 
the Navy in 1974 when he suffered a compression injury of the 
cervical spine and a head concussion.  This compression 
injury may have played a part in the development of 
degenerative arthritis and possibly degenerative disc disease 
of the cervical region.  

The veteran was evaluated at a VA neurologic clinic in April 
1998.  He reported neck pain radiating down the left lower 
extremity.  The impression was cervical cord compression and 
stenosis.  The assessment was that degenerative changes may 
have been worsened or exacerbated by head trauma sustained in 
1974.  There is no indication from the clinical note that 
examiner had reviewed the veteran's service medical records.

A VA orthopedic examination was performed in March 1999.  The 
examiner noted the veteran's in-service head injury and 
indicated that a review had been made of a sick call medical 
report, dated January 9, 1974.  The current diagnostic 
impression was that the veteran had documented degenerative 
joint disease and degenerative disc disease of the cervical 
spine.  

The examiner went on to observe that the veteran did not 
complain of any cervical pain or of any paresthesias until 
many years after the incident of head injury.  It was the 
examiner's assumption that the veteran would have complained 
much sooner than was documented, if the he had sustained a 
significant compression injury of the cervical spine during 
service.  The examiner concluded that it was more likely than 
not that the veteran's cervical degenerative joint disease 
and disc disease were not related to the in-service head 
injury.  

A VA rheumatologist, in a statement dated in November January 
1999, indicated that the veteran had diffuse disease of the 
cervical spine that appeared to be a post-traumatic injury 
residual after an axial loading injury, at age 18, in the 
Navy.  She also provided the diagnosis that the veteran was 
status post acceleration/deceleration injury in service with 
laceration to the forehead and was now suffering from spinal 
stenosis and cervical disease.  In a February 2000 statement, 
the physician again stated that the veteran sustained an in-
service acceleration/deceleration injury to the spine.  

In a March 2000 memorandum, the RO asked the VA 
rheumatologist to explain the basis for her diagnosis 
referenced above.  In a statement dated in June 2000, the 
physician pointed out that the diagnosis was based on history 
provided by the veteran.  

Added to the claims file in May 2000 were administrative 
decisions issued by the Office of Workers' Compensation 
Programs (OWCP) of the United States Department of Labor.  
Medical records from Dr. Lenrow and from the 
Philadelphia Institute of Physical Therapy accompany the 
administrative decisions.  

In a September 1997 decision, OWCP determined that the 
veteran had not sustained an injury as had allegedly occurred 
on July 15, 1997.  Another decision was issued in December 
1997 in response to the veteran's application for 
reconsideration.  That decision referenced an August 1997 
medical record from Dr. Lenrow indicating that the veteran 
gave a 20-year history of intermittent neck pain.  
The physician also related the veteran's history of having 
hit his head in the service on a hatch, and of later 
developing, two to three years before, tingling in the 
left arm after doing heavy lifting.  Also, the physician 
mentioned the veteran's account that on July 15, 1997, the 
veteran developed pain in the neck and tingling in the 
posterior left upper arm to the elbow, while at work.  OWCP 
determined that none of the medical evidence it considered 
contained a specific opinion regarding a relationship between 
the veteran's cervical spine disorder and pain he experienced 
at work.  

In a March 1998 memorandum prepared by an OWCP claims 
examiner, reference was made to the veteran's history of neck 
injury at the same time as head injury, in 1974, during 
service.  The memorandum mentions medical records from Dr. 
Lenrow as to a relationship between spondylosis of the 
cervical spine and the veteran's on-the-job activities of 
July 15, 1997.  The OWCP claims examiner commented that Dr. 
Lenrow's report lacked a firm opinion on whether the 
claimant's complaints were causally related to work 
activities.  The conclusion was that the work episode of 
tingling and weakness of the left arm and hand, on July 15, 
1997, should not be considered causally related to the 
activities of that date, as they were not a significant 
mechanism of injury as compared to the greater trauma 
incurred while the claimant was in the military.

A VA orthopedic examination was performed in August 2000.  
The examiner stated the claims folder had been reviewed.  The 
veteran gave a history that, in January 1974, while aboard 
ship, he hit his head against a portion of a hatch, causing a 
laceration of his forehead.  He indicated that a pain in his 
neck had started on the same day following the injury.  Since 
that time, he reportedly experienced episodes of neck pain.  
The examiner mentioned notations in the record by a VA 
rheumatologist of an acceleration/deceleration injury; also, 
the examiner discussed treatment records from Dr. Lenrow 
addressing the etiology of the veteran's neck pain.  

The VA physician went on to point out that service medical 
records make no reference to a neck injury or neck symptoms; 
further, that there are no medical records contemporary with 
the head injury describing neck symptoms or treatment.  Also, 
it was observed that the description of an 
acceleration/deceleration injury was not compatible with the 
injury that is described in service medical records.  
The physician concluded that there was no doubt the veteran 
had cervical spondylosis and probably cervical radiculopathy.  
However, it was his opinion that the injury that occurred in 
service did not cause the veteran's present cervical spine 
disorder nor was it related to any of the veteran's present 
symptoms.  



A VA neurology examination was performed in May 2001 to 
evaluate the veteran for residuals of a closed head injury.  
The examiner stated that the claims folder had been reviewed.  
She made reference to a service medical record showing a 
laceration to the veteran's forehead requiring stitches.  A 
current neurological examination was performed.  The 
assessment was that chronic residuals of the veteran's head 
injury in service included headaches and cognitive 
dysfunction.

In a statement dated in June 2003, another VA rheumatologist 
indicated the veteran had been a patient in the VA 
rheumatology clinic since 1998.  One of his major problems 
involved the cervical spine.  Reference was made to his 
forehead laceration in service when he ran into a hatchway.  
The assessment was that, judging from his very premature disc 
disease in the cervical spine and spondylosis, a 
hyperextension injury to the neck was underappreciated at the 
time.  However, the hyperextension injury had started the 
train of events leading up to the current impairment of 
physical function and chronic pain.

In a July 2003 supplemental memorandum, the RO asked the VA 
physician to explain the basis for her opinion linking the 
veteran's in-service head injury with the current diagnosis 
of a cervical spine disorder.  And in a statement dated in 
August 2003, the physician pointed out that her opinion was 
based on history provided by the veteran.  Also, she remarked 
that her opinion was also based on the fact that the extent 
of the veteran's cervical arthritis was definitely more than 
other men in his age group and is often of the basis of an 
injury such as "whip-lash."

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in 
April 2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are reports VA examinations.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested and notified in the SOC and SSOC 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of April 2003, which was after the RO's 
April 1998 decision denying service connection  for a 
cervical spine disorder.  Because VCAA notice in this case 
was not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelgrini.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in October 2003 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the veteran's appeal to the 
Board.  And the veteran had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of April 2003, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis (degenerative joint disease) will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Although the veteran now asserts that he injured his neck and 
cervical spine at the same time he sustained head trauma 
during service, his service medical records do not 
substantiate this assertion.  There were no documented 
complaints of neck pain or findings of cervical spine defects 
noted in medical records prepared at the time the veteran was 
evaluated following his head trauma in service.  There also 
was no mention whatsoever of relevant symptoms or findings 
referable to the cervical spine for many ensuing years.  
Degenerative changes of the cervical spine, including 
arthritis, were first objectively confirmed more than two 
decades (i.e., more than 20 years) after the veteran 
completed military service, and well beyond the one-year 
presumptive period.

The Board has taken note of the reports of two VA 
rheumatologists and two VA neurologists, all of whom 
attributed degenerative changes of the veteran's cervical 
spine to an episode of claimed in-service compression injury 
of the cervical spine.  Significantly, however, each 
examiner's favorable opinion linking a current cervical spine 
disorder to military service was formulated without the 
benefit of having reviewed the veteran's service medical 
records.  So their opinions were not based on an independent, 
objective, review of the record.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Accordingly, each examiner's assessment about the etiology of 
the veteran's cervical spine disorder was predicated on his 
unsubstantiated history of trauma to his neck/cervical spine, 
in particular, during service.  And the service medical and 
other records far more contemporaneous to the time of the 
incident in question make no reference to such an injury.  
Medical opinions relating current disability to military 
service, as here, which are based on an inaccurate factual 
premise, have no probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Moreover, medical nexus opinions also 
decline in probative value where the physicians offering the 
opinions fail to discuss relevant medical history - for 
example, either prior to service or during the years since.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).

In contrast to the opinions of the VA neurologists and 
rheumatologists discussed above, opinions from each of two VA 
orthopedists about the etiology of the veteran's cervical 
spine disorder are based on a review of service medical 
records.  Significantly, both orthopedic physicians, based on 
a review of service medical records, specifically pointed out 
that no neck symptoms or trauma to the cervical spine injury 
were identified contemporaneously with the documented head 
trauma.  Indeed, one of the VA orthopedists explicitly 
rejected the VA rheumatologist's finding of 
acceleration/deceleration injury, as incompatible with 
service medical records that do not substantiate 
neck/cervical spine injury.  

It should be noted that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Here, 
several medical opinions addressing the etiology of the 
veteran's cervical spine disorder are supported by a 
rationale.  But more importantly, the medical opinions ruling 
out an etiological relationship between an event in service 
and the veteran's current disability are simply more 
persuasive, as they are supported by an objective, 
independent claims file review.  

In deciding whether the veteran currently has a cervical 
spine disorder attributable to the trauma in service, it is 
the Board's responsibility to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens, 7 Vet. App. 
at 433.  This responsibility is particularly difficult when, 
as here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
for the reasons stated, there are.  And although the Board 
may not ignore favorable opinions of physicians, such as 
those proffered by the veteran's rheumatologists and 
neurologists, the Board certainly is free to discount the 
credibility of statements from those physicians, so long as 
the Board provides an adequate explanation of the reasons and 
bases for doing this.  See Sanden v. Derwinski, 2 Vet. App. 
97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).

Additionally, the Board has carefully considered the 
disability determinations reached by claims examiners of the 
OWCP.  In effect, after reviewing medical records addressing 
the etiology of the veteran's cervical spine disorder, OWCP 
determined the veteran's complaints of neck pain in recent 
years were not due to an on-the-job injury sustained during 
1997, decades after he completed military service.  Rather, 
one OWCP claims examiner effectively determined the veteran's 
current neck pain and cervical spine degenerative changes 
were much more likely attributable to trauma sustained during 
military service than to the 
on-the-job injury in post-service years.

In reaching the determination, however, that the veteran's 
neck pain and cervical spine disorder were attributable to 
military service, the claims examiner mentioned the veteran's 
history of having sustained an in-service neck injury, in 
1974, when he hit his head and it was "pushed down his 
spinal cord."  The fact remains, though, the service medical 
records were unavailable to the OWCP claims examiner, 
and they do not substantiate any neck symptoms or neck trauma 
associated with the in-service episode of head injury.  So, 
again, the ultimate conclusion reached was based on an 
inaccurate factual premise.

In any event, as to determinations of OWCP claims examiners, 
the Board notes that OWCP is part of the United States 
Department of Labor.  VA and the Labor Department are 
separate Federal agencies and reach disability determinations 
independently of one another.  Cf. Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board recognizes that the veteran sustained significant 
trauma to the head during service.  In this regard, service 
connection has been granted for scars of the forehead and 
back of the head, as well as for cognitive dysfunction and 
headaches, as residuals of in-service head trauma.  However, 
the grant of service connection for these conditions is based 
on uncontroverted medical evidence, based on claims folder 
review, relating all of these residuals to in-service head 
trauma.  By contrast, the probative value of medical evidence 
against a relationship between the veteran's current cervical 
spine disorder and an event of military service far outweighs 
the probative value of medical evidence supporting the 
contended relationship.

For these reasons, the claim for service connection for a 
cervical spine disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a cervical spine disorder is denied.  


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



